UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 17, 2009 IDT CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-16371 22-3415036 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 520 Broad Street Newark, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (973)438-1000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. IDT Corporation (the “Registrant” or the “Company”) previously announced on October 3, 2008, November 6, 2008 and on July 28, 2009, the planned succession by Howard S. Jonas of James A. Courter as Chief Executive Officer (“CEO”) of the Company, which position would be in addition to Mr. Jonas’ current duties as Chairman of the Board of the Company.The succession was intended to take place upon Mr. Courter’s retirement from the CEO position.On September 17, 2009, the Board of Directors of the Registrant (the “Board”) elected Mr. Jonas to serve as the Company’s CEO upon Mr. Courter’s retirement from the CEO position with the Company which will take place upon the expiration of Mr. Courter’s employment agreement on October 21, 2009. As noted in the previous disclosure, Mr. Jonas entered into an amendment to his employment agreement (the “Employment Agreement”) that provides for a five-year term (the “Term”) and for the payment of his base compensation in shares of Common Stock and Class B Common Stock for the five-year period beginning on January1, 2009.Under the Employment Agreement, Mr.Jonas was granted 3,529,282 restricted shares of the Registrant’s Class B Common Stock and 2,650,000 restricted shares of the Registrant’s Common Stock in lieu of a cash base salary during the Term.A copy of the Employment Agreement was filed as Exhibit 99.1 to the Form 8-K/A filed with the Securities and Exchange Commission on November 6, 2008 and is incorporated herein by reference. On September 17, 2009, the Compensation Committee of the Board approved an agreement between the Company and Mr. Courter that will be effective upon Mr. Courter’s retirement from the CEO position.Mr. Courter will remain as the Vice Chairman of the Company and as a Vice Chairman of Genie Energy Corporation.
